DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1- 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art made of record teach or suggest a container configured to contain a transfer charge, comprising: a container body; and a lid formed relative to the container body, the transfer charge contained being burned by actuation of an igniter disposed outside the container, wherein the lid includes a frangible section configured to be capable of being ruptured by pressure applied by a combustion product generated by combustion of the transfer charge, and a strong connection section configured to be capable of maintaining a connected state with the container body even in a case where pressure is applied by the combustion product, and the lid is configured such that, in a case that the transfer charge is burned by actuation of the igniter, the frangible section is ruptured and a portion or an entirety of the lid in a state of being connected to the container body with the strong connection section regulates discharge of the combustion product generated by combustion of the transfer charge in a direction toward a predetermined combustion start area of the gas generating agent positioned outside the container and different from the transfer charge, and the container is for a gas generator and is positioned in a housing, offset from a center of the gas generator with the strong connection section positioned on the side opposite to or farthest from the center of the gas generator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE T VERLEY/Primary Examiner, Art Unit 3618